Exhibit 10.2
 
EXECUTION VERSION
FIRST AMENDMENT
TO THE
STOCKHOLDERS’ AGREEMENT


This First Amendment (“Amendment”) to the Stockholders’ Agreement (as defined
below) dated as of January 18, 2017 by and among Professional Diversity Network,
Inc., a Delaware corporation (the “Company”), Cosmic Forward Limited, a Republic
of Seychelles company (“CFL”), Maoji (Michael) Wang, Jimbo Song, Yong Xiong
Zheng and Nan Nan Kou (collectively, the “Buyer Parties”). In accordance with
Section 6.6 of the Stockholders’ Agreement, the parties to this Amendment hereby
consent, approve and adopt the following amendments. Capitalized terms not
otherwise defined herein shall have the meanings given to them in the
Stockholders’ Agreement.


RECITALS:


WHEREAS, the Company, CFL and the Buyer Parties entered into a Stockholders’
Agreement, dated November 7, 2016 (the “Stockholders’ Agreement”);


WHEREAS, immediately prior to the date of this Amendment, CFL Beneficially Owned
fifty-one percent (51%) of the Fully Diluted Common Stock;


WHEREAS, Section 2.1(a) of the Stockholders’ Agreement restricts CFL, the Buyer
Parties and their Controlled Affiliates from, among other things, Acquiring from
the Company, during the Effective Period, (i) any shares of Common Stock, if any
such shares so Acquired, when aggregated with all other shares of Common Stock
then Beneficially Owned by the Buyer Parties and their respective Affiliates,
would cause the Beneficial Ownership of Common Stock by the Buyer Parties and
their respective Affiliates to exceed the Percentage Ownership Cap, (ii) any
Capital Stock of the Company not constituting Common Stock or (iii) any Debt
Securities, subject to certain exceptions provided in Section 2.1 of the
Stockholders’ Agreement (such restrictions, collectively, the “Purchase
Restrictions”);


WHEREAS, Section 2.2(a)(ii) of the Stockholders’ Agreement restricts the Buyer
Parties and their Controlled Affiliates from, during the Effective Period (as
defined in the Stockholders’ Agreement and hereinafter referred to as the
“Effective Period”), and unless otherwise provided in the Stockholders’
Agreement, “induc[ing], facilitat[ing] or knowingly encourage[ing] the making or
submission by any Person to the Board of Directors…, Company management or any
of the Company’s security holders of any proposal or offer providing for or
contemplating any…issuance or sale or purchase of shares of any class or series
of capital stock (other than in connection with a capital raising transaction or
a compensation plan in the ordinary course of business)….or any similar
transaction, in each case, involving the securities, assets or business of the
Company or any of its subsidiaries (each a ‘Business Combination’)” (the
prohibition on a Business Combination contained in Section 2.2(a)(ii), the
“Business Combination Restrictions”);


WHEREAS, notwithstanding the Purchase Restrictions and the Business Combination
Restrictions, CFL has proposed to the Board of Directors a capital raising
transaction pursuant to which it would purchase additional shares of Common
Stock for up to $3,000,000.00, and which capital raising transaction would
require the Company and the Buyer Parties to amend the Stockholders’ Agreement
in accordance with Section 6.6 of the Stockholders’ Agreement with the approval
of a majority of the members of the Board of Directors (the “Proposal”); and


--------------------------------------------------------------------------------

 
WHEREAS, upon the recommendation of a special committee of the Board of
Directors composed entirely of Independent Directors of the Company who are not
Stockholder Nominees (the “Special Committee”), the Board of Directors, has
approved and adopted this Amendment in accordance with Section 6.6 of the
Stockholders’ Agreement and has authorized the appropriate officers of the
Company to execute and deliver this Amendment.


NOW, THEREFORE, to reflect the agreement of the parties hereto as to the
following amendments to the Stockholders’ Agreement, and in consideration of the
premises and the mutual covenants contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound the parties agree as follows:


1.          Definitions.


(a)          “Percentage Ownership Cap.”  The definition of “Percentage
Ownership Cap” as set forth in Exhibit A of the Stockholders Agreement is
deleted in its entirety and replaced with the following:


“Percentage Ownership Cap” means, on any date, with respect to the Buyer Parties
and their respective Affiliates, 54.64% of the outstanding Fully Diluted Common
Stock.”


2.          Acquisition of Additional Shares. Section 2.1(d) of the
Stockholders’ Agreement is deleted in its entirety and replaced with the
following:


“(d)          Without limiting the generality of Section 2.1(a) of this
Agreement, all Capital Stock of the Company and Debt Securities Beneficially
Owned by the Buyer Parties or any of their respective Controlled Affiliates
during the Effective Period (including, without limitation, (i) Capital Stock
issued after the Closing Date as a dividend or other distribution payable in
Capital Stock of the Company, (ii) pursuant to the Call Option (as defined in
the Stock Purchase Agreement), or (iii) shares of Common Stock issued by the
Company to the Buyer pursuant to that certain Stock Purchase Agreement, dated as
of January 13, 2017 (the “January 2017 Purchase Agreement”), by and between the
Company and the Buyer) shall be subject to all of the prohibitions and
restrictions contained in this Agreement as fully as if such Capital Stock or
Debt Securities were Acquired and Beneficially Owned by the Buyer Parties or
such Affiliates, as the case may be, on the Closing Date.”


3.          Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.  Receipt by facsimile or
electronic transmission (PDF) of any executed signature page shall constitute
the effective delivery of such signature page.
 
4.          Miscellaneous. All other terms and conditions of the Stockholders’
Agreement shall remain in full force and effect and the parties hereby ratify
and affirm the Stockholders’ Agreement, as amended by this Amendment.




[Signature Page Follows]
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Stockholders’ Agreement as of the date first above written.



 
COMPANY:
     
PROFESSIONAL DIVERSITY NETWORK, INC.
       
By:
/s/ Chris Wesser
 
Name: Chris Wesser
   
Title: Executive Vice President & Secretary
             
CFL:
       
COSMIC FORWARD LIMITED
       
By:
/s/ Maoji (Michael) Wang
   
Name: Maoji (Michael) Wang
   
Title: Chief Executive Officer
             
BUYER PARTIES:
       
/s/ Maoji (Michael) Wang
 
MAOJI (MICHAEL) WANG
       
/s/ Jing Bo Song
 
JING BO SONG
       
/s/ Yon Xiong Zheng
 
YON XIONG ZHENG
       
/s/ Nan Nan Kou
 
NAN NAN KOU

 
 
 
 
 
 
[Signature Page to the First Amendment to Stockholders’ Agreement]
 
 
 

--------------------------------------------------------------------------------

 